Reasons for Allowance

Claims 16-18, 20-23, 25-37 and 40-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Reischmann et al. (US 9,095,005 B2) and Burkhardt et al. (US 2015/0049785 A1) both disclose pads made of flexible material for placing between a heated cooking vessel and a setting-down counter during a cooking process. Reischmann et al. discloses a pad with a handle and Burkhardt et al. discloses a pad with an embedded temperature sensor for detecting the temperature of the cooking vessel wherein the sensed data is processed by a reader which transmits the data to a control unit. Reischmann et al. and Burkhardt el al. fails to teach or suggest “wherein the electronic unit includes a positioning unit configured to detect a position of the pad on the setting-down counter” as required of independent claim 16 or the limitation “the electronic unit includes a cooking vessel recognition unit configured to detect a cooking vessel placed on the pad by detecting a weight of the cooking vessel” as required of independent claim 28. There is not obvious reasons to modify the prior art to have the missing features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761